UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20369 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported: September 14, 2015 RORINE INTERNATIONAL HOLDING CORPORATION (Exact name of registrant as specified in charter) Nevada 000-53156 45-0588917 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Suite 325-7582, Las Vegas Blvd South Las Vegas, Nevada (Address of principal executive offices) (Zip code) Issuer’s telephone number, including area code: 1-702-560-4373 (Registrant's telephone number including area code) 3 Shine Technologies Inc (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01 OTHER EVENTS On September 14, 2015, the Company completed a merger with Rorine International Holding Corporation, a wholly owned subsidiary incorporated in the State of Nevada. This resulted in a corporate name change of the Company to “Rorine International Holding Corporation”.This corporate action was approved by the Company’s Board of Directors as authorized by Nevada corporate law. The corporate name change effected by the merger was effective on October 7, 2015 upon final approval by FINRA which was granted on October 6, 2015.The Company’s trading symbol will change to “RIHC” from “TSHN” effective October 15, 2015. . SIGNATURES Pursuant to the requirements of Section 13 of the Securities Exchange Act of 1934, the registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. RORINE INTERNATIONAL HOLDING CORPORATION /s/ Mr. Tesheb Casimir Mr. Tesheb Casimir, ChiefExecutiveOfficer (Principal Executive Officer) /s/ Mr. Tesheb Casimir Mr. Tesheb Casimir, ChiefFinancialOfficer (Principal Financial Officer) Dated: October 14, 2015 2
